                                                                         received in chambers of

U.S. District Judge Raymond Dearie
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY
                                                        US/^ -0-AJaji hu/Mh ^-^2-/
Dear Judge Dearie:

I am a member of the public and a reporter for Newsday covering the case of U.S. v. Zazi,09 CR 663. 1
am writing to request access to sentencing memoranda from the prosecution and defense in this case,
which have not been posted publicly despite Zazl's imminent sentencing on May 2.

As you know,there is a presumption of press and public access under both the Constitution and the
common law to court proceedings and judicial documents. Materials relating to sentencing considered
by the judge are judicial documents that fall within the presumption. The presumption can only be
overcome if you make findings on the record that there is a compelling government interest in secrecy
that overrides the presumption. Any sealing must be narrowly tailored, and access must be timely.

In this case, one day before sentencing, I understand that memoranda have been filed. You have made
no findings on the record. In addition, no findings would be merited that would justify wholesale sealing
of an entire memorandum on a case that is ten years old, that has been aired in public on multiple
occasions in testimony, and that is to be the subject of a public sentencing tomorrow.

While some narrow redactions may be appropriate, it would be most useful if those portions that do not
meet tjifejlegal standard for sealing could be posted on PACER before his sentencing tomorrow.

ThanLvoi/l for/wurAttention


/Jom Riley
Newsday
rilev@newsdav.com
516-458-2393
